DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,245,396 in view of in view of Riddiford (GB 2402105 A). U.S. Patent No. 11,245,396 does not teach a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge.  Riddiford teaches a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge (see at least figs. 3-5: and description on page 8 lines 13-25 “screen 1 is hinged at pivot 3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the hinge as taught by Riddiford into the computing device of U.S. Patent No. 11,245,396 in order provide an alternative mechanical structure to generate the haptic feedback. Touchpads comprising a mechanical switch coupled to a first end of the touchpad and a hinge coupled to a second end of the touchpad, opposite the first end of the touchpad, are a common alternative mechanical structure. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.	

USPN 11,245,396 B2
Instant Application 17/591373
1. A computing device comprising: 
a plurality of input devices configured to receive one or more inputs from a user, the plurality of input devices comprising a touchpad having a touch surface, the touch surface configured to receive a touch input from the user;

one or more mechanically-activated switches positioned adjacent to the touchpad, the one or more mechanically-activated switches configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches; 

a scissor mechanism coupled to a structure of the computing device and to the touchpad, the scissor mechanism comprising first and second linkages configured to be foldable at a pivoting point; 

a locking assembly configured to selectively inhibit the touchpad from depressing the one or more mechanically-activated switches by inhibiting the scissor mechanism from folding depending on whether the locking assembly is actuated; 

a sensor coupled to the touchpad, the sensor configured to determine an input mode of the touch input and further configured to detect a depression force of the touch input; and 

a controller configured to selectively actuate the locking assembly to inhibit the touchpad from depressing the one or more mechanically-activated switches based at least in part on (a) the one or more inputs not being received by the touchpad, (b) the depression force of the touch input exceeding a depression force threshold and the input mode comprising a scrolling input, (c) the input mode comprising a long-duration pressure input over a surface area that is greater than a surface area threshold, or (d) the input mode comprising three or more distinct pressure locations on a surface of the touchpad.







1. A computing device comprising: 
a plurality of input devices configured to receive one or more inputs from a user, the plurality of input devices comprising a touchpad having a touch surface, the touch surface configured to receive a touch input from the user; 

one or more mechanically-activated switches disposed adjacent to a first end of the touchpad, the one or more mechanically-activated switches configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches; 

a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge; 


a locking assembly configured to selectively mechanically inhibit activation of the one or more mechanically-activated switches by inhibiting the touchpad from pivoting about the hinge based at least in part on a control signal; and 







a controller configured to cause the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing the control signal to the locking assembly based at least in part on the one or more inputs from the user.
9. The computing device of claim 1, wherein the controller is configured to cause the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches based at least in part on: (a) detection, at the touchpad, of a scrolling input having a depression force that is greater than or equal to a depression force threshold, (b) detection, at the touchpad, of a long-duration pressure input having a force that is greater than or equal to the depression force threshold, (c) detection of a long-duration pressure input over a surface area that is greater than a surface area threshold, or (d) detection of three or more simultaneous pressure points on the touch surface.
13. A method comprising: 
receiving, at a plurality of input devices comprising a touchpad that has a touch surface configured to receive a touch input from a user, one or more inputs from the user; 


selectively inhibiting, by a locking assembly, the touchpad from depressing one or more mechanically-activated switches, which are positioned adjacent to the touchpad and which are configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches, by inhibiting a scissor mechanism, which is coupled to a structure of the computing device and to the touchpad and which comprises first and second linkages configured to be foldable at a pivoting point, from folding depending on whether the locking assembly is actuated; and 

selectively actuating, by a controller, the locking assembly to inhibit the touchpad from depressing the one or more mechanically-activated switches based at least in part on the one or more inputs from the user, 

wherein selectively actuating comprises: 
causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing a control signal to the locking assembly based at least in part on at least one of a processor input or an operating system input triggered by at least one of the one or more inputs from the user.
10. A method comprising: 
receiving, at a plurality of input devices comprising a touchpad that is configured to pivot about a hinge and that has a touch surface configured to receive a touch input from a user, one or more inputs from the user; 

selectively mechanically inhibiting, by a locking assembly, activation of one or more mechanically-activated switches, which are disposed adjacent to a first end of the touchpad and which are configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches, by inhibiting the touchpad from pivoting about the hinge, which is coupled to a second end of the touchpad that is opposite the first end of the touchpad, depending on whether a control signal is received; and 


selectively actuating, by a controller, the locking assembly to inhibit the touchpad from pivoting about the hinge based at least in part on the one or more inputs from the user, 


wherein selectively actuating comprises: causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing the control signal to the locking assembly based at least in part on the one or more inputs from the user.
13. A method comprising: 
receiving, at a plurality of input devices comprising a touchpad that has a touch surface configured to receive a touch input from a user, one or more inputs from the user; 

selectively inhibiting, by a locking assembly, the touchpad from depressing one or more mechanically-activated switches, which are positioned adjacent to the touchpad and which are configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches, by inhibiting a scissor mechanism, which is coupled to a structure of the computing device and to the touchpad and which comprises first and second linkages configured to be foldable at a pivoting point, from folding depending on whether the locking assembly is actuated; and 

selectively actuating, by a controller, the locking assembly to inhibit the touchpad from depressing the one or more mechanically-activated switches based at least in part on the one or more inputs from the user, 

wherein selectively actuating comprises: 
causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing a control signal to the locking assembly based at least in part on at least one of a processor input or an operating system input triggered by at least one of the one or more inputs from the user.
19. A method of limiting inadvertent actuations of a touchpad that is included in a computing device, the method comprising: receiving one or more inputs at one or more user interfaces of the computing device from a user; and 

selectively inhibiting the touchpad from depressing one or more mechanically-activated switches that are disposed adjacent to a first end of the touchpad by inhibiting the touchpad from pivoting about a pivot point of a hinge that is coupled to a second end of the touchpad that is opposite the first end of the touchpad based at least in part on the one or more inputs from the user.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 102053720 B) in view of Riddiford (GB 2402105 A).

As to claim 1, Liu teaches a computing device (see at least fig. 4: notebook computer) comprising:
a plurality of input devices (see at least fig. 4: touchpad 408 and block 414) configured to receive one or more inputs from a user, the plurality of input devices comprising a touchpad having a touch surface, the touch surface configured to receive a touch input from the user (see at least fig. 4: touchpad 408);
one or more mechanically-activated switches disposed adjacent to a first end of the touchpad, the one or more mechanically-activated switches configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches (see at least figs. 5b: depressed switch 502, fig. 5c: depressed switch 504);
a locking assembly configured to selectively mechanically inhibit activation of the one or more mechanically-activated switches by inhibiting the touchpad from pivoting based at least in part on a control signal (see at least fig. 5d and description: "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself to prevent the palm from being accidentally touched or clicked on the lower side of the active touch panel when the pointing stick is used"); and
a controller configured to cause the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing the control signal to the locking assembly based at least in part on the one or more inputs from the user (see at least figs. 4, 5d and description "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself ... when the pointing stick is used").
Liu does not directly teach a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge.
Riddiford teaches a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge (see at least figs. 3-5: and description on page 8 lines 13-25 “screen 1 is hinged at pivot 3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the hinge as taught by Riddiford into the computing device of Liu in order provide an alternative mechanical structure to generate the haptic feedback. Touchpads comprising a mechanical switch coupled to a first end of the touchpad and a hinge coupled to a second end of the touchpad, opposite the first end of the touchpad, are a common alternative mechanical structure. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

As to claim 10, Liu teaches a method comprising:
receiving, at a plurality of input devices (see at least fig. 4: touchpad 408 and block 414) comprising a touchpad that has a touch surface configured receive a touch input from a user, one or more inputs from the user (see at least fig. 4: touchpad 408);
selectively mechanically inhibiting, by a locking assembly, activation of one or more mechanically-activated switches, which are disposed adjacent to a first end of the touchpad and which are configured to be activated based at least in part on the touch input causing the touchpad to depress the one or more mechanically-activated switches (see at least figs. 5b: depressed switch 502, fig. 5c: depressed switch 504), by inhibiting the touchpad from pivoting, depending on whether a control signal is received (see at least fig. 5d and description: "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself to prevent the palm from being accidentally touched or clicked on the lower side of the active touch panel when the pointing stick is used"); and
selectively actuating, by a controller, the locking assembly to inhibit the touchpad from pivoting based at least in part on the one or more inputs from the user (see at least figs. 4, 5d and description "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself ... when the pointing stick is used"), 
wherein selectively actuating comprises: causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing the control signal to the locking assembly based at least in part on the one or more inputs from the user (see at least figs. 4, 5d and description "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself ... when the pointing stick is used").
Liu does not directly teach a hinge, which is coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge.
Riddiford teaches a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge (see at least figs. 3-5: and description on page 8 lines 13-25 “screen 1 is hinged at pivot 3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the hinge as taught by Riddiford into the computing device/method of Liu in order provide an alternative mechanical structure to generate the haptic feedback. Touchpads comprising a mechanical switch coupled to a first end of the touchpad and a hinge coupled to a second end of the touchpad, opposite the first end of the touchpad, are a common alternative mechanical structure. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

As to claim 19, Liu teaches a method of limiting inadvertent actuations of a touchpad (see at least fig. 4: touchpad 408 and block 414) that is included in a computing device (see at least fig. 4: notebook computer), 
the method comprising: receiving one or more inputs at one or more user interfaces of the computing device from a user (see at least fig. 4: touchpad 408, notebook computer); and 
selectively inhibiting the touchpad from depressing one or more mechanically-activated switches that are disposed adjacent to a first end of the touchpad by inhibiting the touchpad from pivoting based at least in part on the one or more inputs from the user(see at least figs. 4, 5b: depressed switch 502, fig. 5c: depressed switch 504, fig. 5d and description: "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself to prevent the palm from being accidentally touched or clicked on the lower side of the active touch panel when the pointing stick is used").
Liu does not directly teach a hinge, that is coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge.
Riddiford teaches a hinge coupled to a second end of the touchpad that is opposite the first end of the touchpad, the touchpad is configured to pivot about the hinge (see at least figs. 3-5: and description on page 8 lines 13-25 “screen 1 is hinged at pivot 3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the hinge as taught by Riddiford into the computing device/method of Liu in order provide an alternative mechanical structure to generate the haptic feedback. Touchpads comprising a mechanical switch coupled to a first end of the touchpad and a hinge coupled to a second end of the touchpad, opposite the first end of the touchpad, are a common alternative mechanical structure. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Liu and Riddiford teach the computing device of claim 1 (see above rejection), wherein the controller is configured to cause the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches by providing the control signal to the locking assembly based at least in part on at least one of a processor input or an operating system input triggered by at least one of the one or more inputs from the user (see Liu at least figs. 4-5 and description: "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself to prevent the palm from being accidentally touched or clicked on the lower side of the active touch panel when the pointing stick is used").

As to claim 3, the combination of Liu and Riddiford teach the computing device of claim 1 (see above rejection), wherein the locking assembly comprises: one or more latches configured to inhibit the touchpad from traveling toward the one or more mechanically-activated switches by physically blocking a travel-path of the touchpad based at least in part on receipt of the control signal from the controller (see Liu at least fig. 5d).

As to claim 4, the combination of Liu and Riddiford teach the computing device of claim 3 (see above rejection), wherein the locking assembly is configured to cause the one or more latches to physically block the travel-path of the first end of the touchpad by extending one or more portions of the one or more latches along an axis that is substantially parallel to the touch surface such that the one or more portions block the travel-path of the touchpad (see Liu at least fig. 5d).

As to claim 6, the combination of Liu and Riddiford teach the computing device of claim 3 (see above rejection), wherein the one or more latches comprise: at least one shape-memory alloy configured to at least one of (a) extend into the travel-path of the touchpad or (b) extend such that the shape-memory alloy pushes at least one inhibiting element into the travel-path of the touchpad, based at least in part on receipt of the control signal from the controller (see at least Liu figs. 4-5 and note that shape memory alloys and piezoelectric materials are well-known for extending or contracting under electrical stimulation. One skilled in the art would consider these materials as one of the design choices available to implement the "blocking block" 506 (fig. 5)).

As to claim 7, the combination of Liu and Riddiford teach the computing device of claim 1 (see above rejection), wherein the locking assembly comprises: one or more actuatable elements that at least partially encircle the one or more mechanically-activated switches; and wherein the one or more actuatable elements are configured to inhibit the touchpad from traveling toward the one or more mechanically-activated switches by physically engaging a surface of the touchpad that is opposite the touch surface of the touchpad based at least in part on receipt of the control signal from the controller (see at least Liu (see at least figs. 4, 5d and description "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself ... when the pointing stick is used").

As to claim 8, the combination of Liu and Riddiford teach the computing device of claim 7 (see above rejection), wherein each of the one or more actuatable elements comprises a piezoelectric element (see at least Liu figs. 4-5 and note that piezoelectric materials are well-known for extending or contracting under electrical stimulation. One skilled in the art would consider these materials as one of the design choices available to implement the "blocking block" 506 (fig. 5)).

As to claim 9, the combination of Liu and Riddiford teach the computing device of claim 1 (see above rejection), wherein the controller is configured to cause the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches based at least in part on: (a) detection, at the touchpad, of a scrolling input having a depression force that is greater than or equal to a depression force threshold, (b) detection, at the touchpad, of a long-duration pressure input having a force that is greater than or equal to the depression force threshold, (c) detection of a long-duration pressure input over a surface area that is greater than a surface area threshold, or (d) detection of three or more simultaneous pressure points on the touch surface (see Liu at least figs. 4-5 and description "A pressure sensor can also be used to sense the click force from the touchpad" and Riddiford at least Abstract, figs. 3-5 and note associating a specific haptic feedback (or a lack thereof) to a given user input corresponds to a user requirement that the skilled person would implement without requiring any inventive activity).

As to claim 11, the combination of Liu and Riddiford teach the method of claim 10 (see above rejection), wherein causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches comprises: providing the control signal to the locking assembly based at least in part on at least one of a processor input or an operating system input triggered by at least one of the one or more inputs from the user (see Liu at least figs. 4-5 and description: "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself to prevent the palm from being accidentally touched or clicked on the lower side of the active touch panel when the pointing stick is used").

As to claim 12, the combination of Liu and Riddiford teach the method of claim 10 (see above rejection), wherein selectively mechanically inhibiting the activation of the one or more mechanically-activated switches comprises: inhibiting, by one or more latches in the locking assembly, the touchpad from traveling toward the one or more mechanically-activated switches by physically blocking a travel-path of the touchpad based at least in part on receipt of the control signal from the controller (see Liu at least fig. 5d).

As to claim 13, the combination of Liu and Riddiford teach the method of claim 12 (see above rejection), wherein inhibiting the touchpad from traveling toward the one or more mechanically-activated switches comprises: physically blocking the travel-path of the first end of the touchpad, by the one or more latches, by extending one or more portions of the one or more latches along an axis that is substantially parallel to the touch surface such that the one or more portions block the travel-path of the touchpad (see Liu at least fig. 5d).

As to claim 15, the combination of Liu and Riddiford teach the method of claim 12 (see above rejection), wherein inhibiting the touchpad from traveling toward the one or more mechanically-activated switches comprises: based at least in part on receipt of the control signal from the controller, performing at least one of the following: extending at least one shape-memory alloy into the travel-path of the touchpad; or extending the at least one shape-memory alloy such that the shape-memory alloy pushes at least one inhibiting element into the travel-path of the touchpad (see at least Liu figs. 4-5 and note that shape memory alloys and piezoelectric materials are well-known for extending or contracting under electrical stimulation. One skilled in the art would consider these materials as one of the design choices available to implement the "blocking block" 506 (fig. 5)).

As to claim 16, the combination of Liu and Riddiford teach the method of claim 10 (see above rejection), wherein the locking assembly comprises: one or more actuatable elements that at least partially encircle the one or more mechanically-activated switches; and wherein the one or more actuatable elements are configured to inhibit the touchpad from traveling toward the one or more mechanically-activated switches by physically engaging a surface of the touchpad that is opposite the touch surface of the touchpad based at least in part on receipt of the control signal from the controller (see at least Liu (see at least figs. 4, 5d and description "A mechanical switch can be installed in the vicinity of the movable touch panel for locking the lower side edge of the movable touch panel itself ... when the pointing stick is used").

As to claim 17, the combination of Liu and Riddiford teach the method of claim 16 (see above rejection), wherein each of the one or more actuatable elements comprises a piezoelectric element (see at least Liu figs. 4-5 and note that piezoelectric materials are well-known for extending or contracting under electrical stimulation. One skilled in the art would consider these materials as one of the design choices available to implement the "blocking block" 506 (fig. 5)).

As to claim 18, the combination of Liu and Riddiford teach the method of claim 10 (see above rejection), wherein causing the locking assembly to mechanically inhibit the activation of the one or more mechanically-activated switches is based at least in part on: detecting, at the touchpad, a scrolling input having a depression force that is greater than or equal to a depression force threshold; detecting, at the touchpad, a long-duration pressure input having a force that is greater than or equal to the depression force threshold; detecting a long-duration pressure input over a surface area that is greater than a surface area threshold; or detecting three or more simultaneous pressure points on the touch surface (see Liu at least figs. 4-5 and description "A pressure sensor can also be used to sense the click force from the touchpad" and Riddiford at least Abstract, figs. 3-5 and note associating a specific haptic feedback (or a lack thereof) to a given user input corresponds to a user requirement that the skilled person would implement without requiring any inventive activity).

As to claim 20, the combination of Liu and Riddiford teach the method of claim 19 (see above rejection), wherein selectively inhibiting the touchpad from depressing the one or more mechanically-activated switches comprises: selectively increasing a force threshold associated with the touchpad to an increased force threshold to inhibit the touchpad from depressing the one or more mechanically-activated switches, the force threshold indicating an amount of force associated with an input received at the touchpad that is required to cause the touchpad to depress the one or more mechanically-activated switches; and allowing the touchpad to depress the one or more mechanically-activated switches based at least in part on a force of an input that is received at the touchpad exceeding the increased force threshold (see Liu at least figs. 4-5 and description "A pressure sensor can also be used to sense the click force from the touchpad" and Riddiford at least Abstract, figs. 3-5 and note associating a specific haptic feedback (or a lack thereof) to a given user input corresponds to a user requirement that the skilled person would implement without requiring any inventive activity).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 102053720 B) in view of Riddiford (GB 2402105 A), further in view of Valentine et al. (USPN 2014/0028564).

As to claim 5, Liu and Riddiford teach the computing device of claim 3 (see above rejection).
Liu and Riddiford do not directly teach wherein the locking assembly is configured to cause the one or more latches to physically block the travel-path of the first end of the touchpad by extending one or more portions of the one or more latches along an axis that is substantially perpendicular to the touch surface such that the one or more portions block the travel-path of the touchpad.
Valentine teaches a latch extending perpendicular to the touch surface (see at least fig. 3 (345, 350) and [0044]-[0045]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the latch as taught by Valentine into the computing device/method of Liu and Riddiford because a latch would constitute a straightforward alternative for one skilled in the art (see Liu at least figs. 5 and description: "the mechanical switch is by no means limited to the blocking block, but a variety of mechanisms with locking functions can be employed"). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

As to claim 14, Liu and Riddiford teach the method of claim 12 (see above rejection).
Liu and Riddiford do not directly teach wherein inhibiting the touchpad from traveling toward the one or more mechanically-activated switches comprises: physically blocking the travel-path of the first end of the touchpad, by the one or more latches, by extending one or more portions of the one or more latches along an axis that is substantially perpendicular to the touch surface such that the one or more portions block the travel-path of the touchpad.
Valentine teaches a latch extending perpendicular to the touch surface (see at least fig. 3 (345, 350) and [0044]-[0045]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the latch as taught by Valentine into the computing device/method of Liu and Riddiford because a latch would constitute a straightforward alternative for one skilled in the art (see Liu at least figs. 5 and description: "the mechanical switch is by no means limited to the blocking block, but a variety of mechanisms with locking functions can be employed"). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (USPN 10,649,501) teaches a touchpad device, the main body of the hinge structure is attached to the bottom surface of the circuit board, and the elastic arm of the hinge structure downwardly extends and is fixed to the housing, so that the circuit board can swing relative to the housing by actions of the hinge structure (see at least Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                         
10/7/22                                                                                                                                                               
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623